Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

EVENTBRITE, INC.

AND

FP EB AGGREGATOR, L.P.

Dated as of May                , 2020

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I Resale Shelf Registration

     1  

Section 1.1

  Resale Shelf Registration Statement      1  

Section 1.2

  Effectiveness Period      2  

Section 1.3

  Subsequent Shelf Registration      2  

Section 1.4

  Supplements and Amendments      2  

Section 1.5

  Subsequent Holder Notice      2  

Section 1.6

  Take-Down Notice      3  

Article II Additional Provisions Regarding Registration Rights

     3  

Section 2.1

  Registration Procedures      3  

Section 2.2

  Expenses of Registration      5  

Section 2.3

  Information by Holders      5  

Section 2.4

  Rule 144 Reporting      6  

Section 2.5

  Insider Trading Policy      6  

Section 2.6

  Piggyback Registration Rights      6  

Article III Indemnification

     8  

Section 3.1

  Indemnification by Company      8  

Section 3.2

  Indemnification by Holders      9  

Section 3.3

  Notification      10  

Section 3.4

  Contribution      10  

Section 3.5

  Survival      11  

Article IV Transfer and Termination of Registration Rights

     11  

Section 4.1

  Transfer of Registration Rights      11  

Section 4.2

  Termination of Registration Rights      11  

Article V Miscellaneous

     11  

Section 5.1

  Counterparts      11  

Section 5.2

  Governing Law; Waiver of Jury Trial.      12  

Section 5.3

  Entire Agreement; No Third Party Beneficiary      13  

Section 5.4

  Expenses      13  

Section 5.5

  Notices      13  

Section 5.6

  Successors and Assigns      14  

Section 5.7

  Headings      14  

Section 5.8

  Amendments and Waivers      14  

Section 5.9

  Interpretation; Absence of Presumption      14  

Section 5.10

  Severability      15  



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of
May                , 2020, by and between Eventbrite, Inc., a Delaware
corporation (including its successors and permitted assigns, the “Company”), and
FP EB Aggregator, L.P., a Cayman Islands limited partnership (the “Investor”).
Capitalized terms used but not defined elsewhere herein are defined in Exhibit
A.

The Company has entered into a Stock Purchase Agreement, dated as of May 9, 2020
(as amended from time to time, the “Stock Purchase Agreement”), with the
Investor pursuant to which the Company is selling to the Investor, and the
Investor is purchasing from the Company, 2,599,174 shares of Class A Common
Stock.

As a condition to each of the parties’ obligations under the Stock Purchase
Agreement, the Company and the Investor are entering into this Agreement for the
purpose of granting certain registration and other rights to the Investor.

In consideration of the premises and the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

ARTICLE I

RESALE SHELF REGISTRATION

Section 1.1 Resale Shelf Registration Statement. Subject to the other applicable
provisions of this Agreement, the Company shall use its reasonable best efforts
to file within thirty (30) days of the date hereof a Registration Statement
covering the sale or distribution from time to time by the Holders, on a delayed
or continuous basis pursuant to Rule 415 of the Securities Act of all of the
Registrable Securities on Form S-3 (except if the Company is not then eligible
to register for resale the Registrable Securities on Form S-3, then such
registration shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by such Holders in
accordance with any reasonable method of distribution elected by the Holders)
(the “Resale Shelf Registration Statement” and such registration, the “Resale
Shelf Registration”). The Company shall use its reasonable best efforts to cause
such Resale Shelf Registration Statement to be declared effective by the
Commission as promptly as practicable after the filing thereof, but in any event
prior to the date that is seventy-five (75) days after the filing of the Resale
Shelf Registration Statement. In the event the Company files the Resale Shelf
Registration Statement on Form S-1 and thereafter becomes eligible to use Form
S-3, the Company shall use reasonable efforts to convert the Form S-1 Resale
Shelf Registration Statement to Form S-3 as promptly as practicable. The
Investor hereby acknowledges that the initial Resale Shelf Registration
Statement will be on Form S-1.

 

1



--------------------------------------------------------------------------------

Section 1.2 Effectiveness Period. Once declared effective, the Company shall,
subject to the other applicable provisions of this Agreement, use its reasonable
best efforts to cause the Resale Shelf Registration Statement to be continuously
effective and usable until such time as there are no longer any Registrable
Securities (the “Effectiveness Period”); provided, however, that notwithstanding
the foregoing, so long as the Resale Shelf Registration Statement is on Form
S-1, the Company may, upon giving prompt written notice of such action to the
Investor, suspend the use of the Resale Shelf Registration Statement in
connection with any post-effective amendment to the Resale Shelf Registration
Statement filed with respect to the filing of the Company’s Annual Report on
Form 10-K.

Section 1.3 Subsequent Shelf Registration. Subject to Section 1.2, if any Shelf
Registration ceases to be effective under the Securities Act for any reason at
any time during the Effectiveness Period, the Company shall use its reasonable
best efforts to promptly cause such Shelf Registration to again become effective
under the Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf Registration), and in any event shall
within thirty (30) days of such cessation of effectiveness, amend such Shelf
Registration in a manner reasonably expected to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration or, file an
additional registration statement (a “Subsequent Shelf Registration”) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act registering the resale from time to time by Holders thereof of
all securities that are Registrable Securities as of the time of such filing. If
a Subsequent Shelf Registration is filed, the Company shall use its reasonable
best efforts to (a) cause such Subsequent Shelf Registration to become effective
under the Securities Act as promptly as is reasonably practicable after such
filing, but in no event later than the date that is sixty (60) days after such
Subsequent Shelf Registration is filed and (b) keep such Subsequent Shelf
Registration (or another Subsequent Shelf Registration) continuously effective
until the end of the Effectiveness Period; provided, however, that
notwithstanding the foregoing, so long as the Resale Shelf Registration
Statement is on Form S-1, the Company may, upon giving prompt written notice of
such action to the Investor, suspend the use of the Resale Shelf Registration
Statement in connection with any post-effective amendment to the Resale Shelf
Registration Statement filed with respect to the filing of the Company’s Annual
Report on Form 10-K. Any such Subsequent Shelf Registration shall be a
Registration Statement on Form S-3 to the extent that the Company is eligible to
use such form, and if the Company is a WKSI as of the filing date, such
Registration Statement shall be an Automatic Shelf Registration Statement.
Otherwise, such Subsequent Shelf Registration shall be on another appropriate
form and shall provide for the registration of such Registrable Securities for
resale by such Holders in accordance with any reasonable method of distribution
elected by the Holders.

Section 1.4 Supplements and Amendments. The Company shall supplement and amend
any Shelf Registration if required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration if required by the Securities Act or as reasonably requested by the
Holders covered by such Shelf Registration.

Section 1.5 Subsequent Holder Notice. If a Person becomes a Holder of
Registrable Securities after a Shelf Registration becomes effective under the
Securities Act, the Company shall, as promptly as is reasonably practicable
following delivery of written notice to the Company of such Person becoming a
Holder and requesting for its name to be included as a selling securityholder in
the prospectus related to the Shelf Registration (a “Subsequent Holder Notice”):

 

2



--------------------------------------------------------------------------------

(a) if required and permitted by applicable law, file with the Commission a
supplement to the related prospectus or a post-effective amendment to the Shelf
Registration so that such Holder is named as a selling securityholder in the
Shelf Registration and the related prospectus in such a manner as to permit such
Holder to deliver a prospectus to purchasers of the Registrable Securities in
accordance with applicable law; provided, however, that the Company shall not be
required to file more than one post-effective amendment or a supplement to the
related prospectus for such purpose in any forty-five (45)-day period;

(b) if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration that is not automatically
effective, use its reasonable best efforts to cause such post-effective
amendment to become effective under the Securities Act as promptly as is
reasonably practicable, but in any event by the date that is sixty (60) days
after the date such post-effective amendment is required by Section 1.5(a) to be
filed; and

(c) notify such Holder as promptly as is reasonably practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 1.5(a).

Section 1.6 Take-Down Notice. Subject to the other applicable provisions of this
Agreement, at any time that any Shelf Registration Statement is effective, if a
Holder delivers a notice to the Company (a “Take-Down Notice”) stating that it
intends to effect a sale or distribution of all or part of its Registrable
Securities included by it on any Shelf Registration Statement (a “Shelf
Offering”) and stating the number of Registrable Securities to be included in
such Shelf Offering, then, subject to the other applicable provisions of this
Agreement, the Company shall amend or supplement the Shelf Registration
Statement as may be necessary in order to enable such Registrable Securities to
be sold and distributed pursuant to the Shelf Offering.

ARTICLE II

ADDITIONAL PROVISIONS REGARDING REGISTRATION RIGHTS

Section 2.1 Registration Procedures. In the case of each registration effected
by the Company pursuant to Article I, the Company will keep each Holder
participating in such Registration reasonably informed as to the status thereof
and, at its expense, the Company will:

(a) prepare and file with the Commission a Registration Statement with respect
to such securities in accordance with the applicable provisions of this
Agreement;

(b) prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to such Registration Statement and
the prospectus used in connection with such Registration Statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement
(including to permit the intended method of distribution thereof) and as may be
necessary to keep the Registration Statement continuously effective for the
period set forth in this Agreement;

 

3



--------------------------------------------------------------------------------

(c) furnish to the Holders participating in such registration and to their legal
counsel copies of the Registration Statement proposed to be filed, and provide
such Holders and their legal counsel the reasonable opportunity to review and
comment on such Registration Statement;

(d) furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the Registration Statement, preliminary prospectus and final prospectus as
the such underwriters may reasonably request in order to facilitate the public
offering of such securities;

(e) use reasonable best efforts to notify each Holder of Registrable Securities
covered by such Registration Statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the Company’s
knowledge of the happening of any event as a result of which the prospectus
included in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing, and, subject to
Section 2.1(j), at the request of any such Holder, prepare promptly and furnish
to such Holder a reasonable number of copies of a supplement to or an amendment
of such prospectus as may be necessary so that, as thereafter delivered to the
purchaser of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in the light of the circumstances then existing;

(f) use reasonable best efforts to register and qualify the securities covered
by such Registration Statement under such other securities or blue sky laws of
such jurisdictions as shall be reasonably requested by the Holders; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;

(g) use reasonable best efforts to list the Registrable Securities covered by
such Registration Statement with any securities exchange on which the Class A
Common Stock is then listed;

(h) cooperate with the Holders and each underwriter or agent participating in
the disposition of Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

(i) as promptly as is reasonably practicable notify the Holders (i) when the
prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to such Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the
Commission or other federal or state governmental authority for amendments or
supplements to such Registration Statement or related prospectus or to amend or
to supplement such prospectus or for additional information, (iii) of the
issuance by

 

4



--------------------------------------------------------------------------------

the Commission of any stop order suspending the effectiveness of such
Registration Statement or the initiation of any proceedings for such purpose,
(iv) if at any time the Company has reason to believe that the representations
and warranties of the Company or any of its subsidiaries contained in any
agreement cease to be true and correct or (v) of the receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and

(j) notwithstanding any other provision of this Agreement, if the Board of
Directors of the Company has determined in good faith that the disclosure
necessary for continued use of the prospectus and Registration Statement by the
Holders would reasonably be expected to be materially detrimental to the
Company, the Company shall have the right not to file or not to cause the
effectiveness of any registration covering any Registrable Securities and to
suspend the use of the prospectus and the Registration Statement covering any
Registrable Security for such period of time as its use would be materially
detrimental to the Company by delivering written notice of such suspension to
all Holders listed on the Company’s records; provided, however, that in any
twelve (12)-month period the Company may exercise the right to such suspension
not more than once. From and after the date of a notice of suspension under this
Section 2.1(j), each Holder agrees not to use the prospectus or Registration
Statement until the earlier of (i) notice from the Company that such suspension
has been lifted or (ii) the day following the sixtieth (60th) day of suspension
within any twelve (12)-month period.

Section 2.2 Expenses of Registration. All Registration Expenses incurred in
connection with any registration pursuant to Article I or Section 2.6 shall be
borne by the Company. All Selling Expenses relating to securities registered on
behalf of the Holders shall be borne by the Holders of the registered securities
included in such registration.

Section 2.3 Information by Holders. The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Company such
information regarding such Holder or Holders and their Affiliates, the
Registrable Securities held by them and the distribution proposed by such Holder
or Holders and their Affiliates as the Company may reasonably request in writing
and as shall be required in connection with any registration, qualification or
compliance referred to in this Agreement. It is understood and agreed that the
obligations of the Company under Article I are conditioned on the timely
provisions of the foregoing information by such Holder or Holders and, without
limitation of the foregoing, will be conditioned on compliance by such Holder or
Holders with the following:

(a) such Holder or Holders will, and will cause their respective Affiliates to,
cooperate with the Company in connection with the preparation of the applicable
Registration Statement, and for so long as the Company is obligated to keep such
registration statement effective, such Holder or Holders will and will cause
their respective Affiliates to, provide to the Company, in writing and in a
timely manner, for use in such registration statement (and expressly identified
in writing as such), all information regarding themselves and their respective
Affiliates and such other information as may be required by applicable law to
enable the Company to prepare such Registration Statement and the related
prospectus covering the applicable Registrable Securities owned by such Holder
or Holders and to maintain the currency and effectiveness thereof;

 

5



--------------------------------------------------------------------------------

(b) during such time as such Holder or Holders and their respective Affiliates
may be engaged in a distribution of the Registrable Securities, such Holder or
Holders will, and they will cause their Affiliates to, comply with all laws
applicable to such distribution, including Regulation M promulgated under the
Exchange Act, and, to the extent required by such laws, will, and will cause
their Affiliates to, among other things: (i) not engage in any stabilization
activity in connection with the securities of the Company in contravention of
such laws; (ii) distribute the Registrable Securities acquired by it solely in
the manner described in the applicable Registration Statement; and (iii) if
required by applicable law, cause to be furnished to each agent or broker-dealer
to or through whom such Registrable Securities may be offered, or to the offeree
if an offer is made directly by such Holder or Holders or their respective
Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree;

(c) such Holder or Holders shall, and they shall cause their respective
Affiliates to, permit the Company and its representatives and agents to examine
such documents and records and will supply in a timely manner any information as
they may be reasonably request to provide in connection with the offering or
other distribution of Registrable Securities by such Holder or Holders; and

(d) on receipt of written notice from the Company of the happening of any of the
events specified in Section 2.1(i) or Section 2.1(j), or that requires the
suspension by such Holder or Holders and their respective Affiliates of the
distribution of any of the Registrable Securities owned by such Holder or
Holders, then such Holders shall, and they shall cause their respective
Affiliates to, cease offering or distributing the Registrable Securities owned
by such Holder or Holders until the offering and distribution of the Registrable
Securities owned by such Holder or Holders may recommence in accordance with the
terms hereof and applicable law.

Section 2.4 Rule 144 Reporting. With a view to making available the benefits of
Rule 144 to the Holders, the Company agrees that, for so long as a Holder owns
Registrable Securities, the Company will use reasonable best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c) so long as a Holder owns any Restricted Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of the Exchange Act.

Section 2.5 Insider Trading Policy. So long as any designee of the Holders or
their Affiliates is an observer to the Board of Directors of the Company, the
Holders shall, and shall cause their Affiliates, to comply with the Company’s
insider trading policy.

Section 2.6 Piggyback Registration Rights.

 

6



--------------------------------------------------------------------------------

(a) Except with respect to a registration under Article I, if at any time the
Company proposes to file a Registration Statement, or conduct the offer and sale
of securities registered on a shelf Registration Statement (a “Company
Take-Down”), in each case in connection with an underwritten public offering of
shares of Common Stock (a “Piggyback Offering”), whether on its own behalf or on
behalf of any other person (other than the Holders), the Company shall give
prompt written notice (the “Piggyback Notice”) to all Holders of the Company’s
intention to conduct such underwritten Piggyback Offering; provided, however,
that the foregoing notice requirement shall not apply to registrations on Form
S-8 or Form S-4 or any successor forms thereto or filed to effectuate an
exchange offer or any employee benefit or dividend reinvestment plan.

(b) The Piggyback Notice shall be given, (i) in the case of a Piggyback Offering
that is a Company Take-Down in the form of a “bought deal,” not less than two
(2) business days, in each case under this clause (i), prior to the expected
date of commencement of marketing efforts for such Company Take-Down; (ii) in
the case of a Piggyback Offering that is a Company Take-Down other than a
“bought deal,” not less than five (5) business days, in each case under this
clause (ii), prior to the expected date of commencement of marketing efforts for
such Company Take-Down; or (iii) in the case of any other Piggyback Offering,
not less than five (5) business days prior to the public filing of the
Registration Statement for such Piggyback Offering. The Piggyback Notice shall
offer the Holders the opportunity to include in such Piggyback Offering the
number of Registrable Securities of the same class and series as those proposed
to be registered as they may request, subject to Section 2.6(d).

(c) Subject to Section 2.6(d), the Company shall include in each such Piggyback
Offering such Registrable Securities for which the Company has received written
requests (each, a “Piggyback Request”) for inclusion therein from participating
Holders within (x) in the case of Company Take-Down in the form of a “bought
deal,” one (1) business day; (y) in the case any other Company Take-Down, three
(3) business days; or (z) otherwise, three (3) business days, in each case after
the date of the Company’s Piggyback Notice. The Company shall not be required to
maintain the effectiveness of the Registration Statement for a Piggyback
Offering beyond the earlier to occur of (x) one-hundred eighty (180) days after
the effective date thereof and (y) consummation of the distribution by the
holders of the Registrable Securities (other than those making Piggyback
Requests) included in such Registration Statement.

(d) If the managing underwriter or underwriters of any Piggyback Offering
informs the Company and the Holders that have requested to participate in such
Piggyback Offering in writing that, in its or their good faith opinion, the
number of securities which such Holders and any other persons intend to include
in such offering exceeds the number of securities that, in the good faith
opinion of the managing underwriter or underwriters in such offering (as
evidenced by a written notice to the relevant Holders and the Company), can be
sold in such offering without being likely to have a significant adverse effect
on the price, timing or the distribution of the securities offered or the market
for the securities offered (“Maximum Offering Size”), then the aggregate number
of Registrable Securities to be included in such Piggyback Offering shall be
(i) first, 100% of the securities that the Company or such other persons (other
than the Holders) referenced in Section 2.6(a), as applicable, proposes to sell,
and (ii) second, the number of Registrable Securities that, in the good faith
opinion of such managing underwriter or underwriters, can be sold without
exceeding the Maximum Offering Size, which number shall be allocated pro rata
among the Holders that have requested to participate in such Piggyback Offering
based on the relative number of Registrable Securities so requested to be
included by each such Holder.

 

7



--------------------------------------------------------------------------------

(e) If a Holder decides not to include any or all of its Registrable Securities
in any Piggyback Offering filed by the Company, such Holder shall nevertheless
continue to have the right to include any Registrable Securities in any
subsequent Piggyback Offerings, all upon the terms and conditions set forth
herein.

(f) If a Holder decides to include any or all of its Registrable Securities in
any Piggyback Offering filed by the Company, (i) such Holder shall not sell,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to, any Common Stock (or other securities of the Company) held by
such Holder (other than those included in the registration) for a period
specified by the representatives of the managing underwriter or underwriters of
Common Stock (or other securities of the Company convertible into Common Stock)
not to exceed seven (7) days prior and ninety (90) days following such Piggyback
Offering and (ii) if requested in writing by the representatives of any
underwriters of the Company in connection with such Piggyback Offering, such
Holder shall also execute and deliver a reasonable and customary “lock-up”
agreement.

ARTICLE III

INDEMNIFICATION

Section 3.1 Indemnification by Company. To the extent permitted by applicable
law, the Company will, with respect to any Registrable Securities as to which
registration or qualification or compliance under applicable “blue sky” laws has
been effected pursuant to this Agreement, indemnify each Holder, each Holder’s
current and former officers, directors, partners and members, and each Person
controlling such Holder within the meaning of Section 15 of the Securities Act,
and each underwriter thereof, if any, and each Person who controls any such
underwriter within the meaning of Section 15 of the Securities Act
(collectively, the “Company Indemnified Parties”), against all expenses, claims,
losses, damages and liabilities, joint or several, (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any Registration Statement,
prospectus, preliminary prospectus, offering circular or other document, or any
amendment or supplement thereto incident to any such registration, qualification
or compliance or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by the Company of any rule or regulation promulgated under the
Securities Act, Exchange Act or state securities laws applicable to the Company
in connection with any such registration, and the Company will reimburse each of
the Company Indemnified Parties for any reasonable legal and any other expenses
reasonably incurred in connection with investigating, preparing or defending any
such claim, loss, damage, liability or action, as such expenses are incurred.
The indemnity agreement contained in this Section 3.1 shall not apply to amounts
paid in settlement of any loss, claim, damage, liability or action if such
settlement is effected without the prior written consent of the Company (which
consent shall not be unreasonably withheld or delayed), nor shall the Company be
liable to a Holder in any such case

 

8



--------------------------------------------------------------------------------

for any such loss, claim, damage, liability or action (a) to the extent that it
arises out of or is based upon a violation or alleged violation of any state or
federal law (including any claim arising out of or based on any untrue statement
or alleged untrue statement or omission or alleged omission in the Registration
Statement or prospectus) which occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by or on behalf of any Holder or (b) in the case of a sale directly
by a Holder of Registrable Securities (including a sale of such Registrable
Securities through any underwriter retained by such Holder engaging in a
distribution solely on behalf of such Holder), such untrue statement or alleged
untrue statement or omission or alleged omission was corrected in a final or
amended prospectus, and such Holder failed to deliver a copy of the final or
amended prospectus at or prior to the confirmation of the sale of the
Registrable Securities to the Person asserting any such loss, claim, damage or
liability in any case in which such delivery is required by the Securities Act.

Section 3.2 Indemnification by Holders. To the extent permitted by applicable
law, each Holder will, if Registrable Securities held by such Holder are
included in the securities as to which such registration or qualification or
compliance under applicable “blue sky” laws has been effected, indemnify,
severally and not jointly, the Company, each of its directors, officers,
partners and members, each underwriter, if any, of the Company’s securities
covered by such a registration, each Person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, and each
other Holder and each of such Holder’s officers, directors, partners and members
and each Person controlling such Holder within the meaning of Section 15 of the
Securities Act (collectively, the “Holder Indemnified Parties”), against all
expenses, claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any Registration Statement,
prospectus, preliminary prospectus, offering circular or other document, or any
amendment or supplement thereto incident to any such registration, qualification
or compliance or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by such Holder of any rule or regulation promulgated under the
Securities Act, Exchange Act or state securities law applicable to such Holder
in connection with any such registration, and will reimburse each of the Holder
Indemnified Parties for any reasonable legal or any other expenses reasonably
incurred in connection with investigating, preparing or defending any such
claim, loss, damage, liability or action, as such expenses are incurred, in each
case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to the
Company by such Holder and stated to be specifically for use therein, provided,
however, that in no event shall any indemnity under this Section 3.2 payable by
a Holder exceed the amount by which the net proceeds actually received by such
Holder from the sale of Registrable Securities included in such registration
exceeds the amount of any other losses, expenses, settlements, damages, claims
and liabilities that such Holder has been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission or violation.
The indemnity agreement contained in this Section 3.2 shall not apply to amounts
paid in settlement of any loss, claim, damage, liability or action if such
settlement is effected without the prior written consent of the applicable
Holder (which consent shall not be unreasonably withheld or delayed), nor shall
the Holder be liable for any

 

9



--------------------------------------------------------------------------------

such loss, claim, damage, liability or action where (a) such Holder furnished in
writing to the Company, information expressly for use in, and within a
reasonable period of time prior to the effectiveness of such Registration
Statement or any amendments or supplements thereto which corrected or made not
misleading information previously provided to the Company or (b) such untrue
statement or alleged untrue statement or omission or alleged omission was
corrected in a final or amended prospectus, and the Company or the underwriters
failed to deliver a copy of the final or amended prospectus at or prior to the
confirmation of the sale of the Registrable Securities to the Person asserting
any such loss, claim, damage or liability in any case in which such delivery is
required by the Securities Act.

Section 3.3 Notification. Each party entitled to indemnification under this
Article III (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom, provided, however, that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not unreasonably be withheld or delayed), and the Indemnified Party may
participate in such defense at such party’s expense; provided, further, however,
that an Indemnified Party (together with all other Indemnified Parties) shall
have the right to retain one (1) separate counsel, with the reasonable fees and
expenses to be paid by the Indemnifying Party, if representation of such
Indemnified Party by the counsel retained by the Indemnifying Party would be
inappropriate due to conflicting interests between such Indemnified Party and
any other party represented by such counsel in such proceeding or if the
Indemnifying Party shall have failed to assume the defense of such claim or
litigation within a reasonable time after delivery of notice of such claim or
litigation from the Indemnified Party and employ counsel reasonably satisfactory
to such Indemnified Party. The failure of any Indemnified Party to give notice
as provided herein shall relieve the Indemnifying Party of its obligations under
this Article III only to the extent that the failure to give such notice is
materially prejudicial or harmful to an Indemnifying Party’s ability to defend
such action. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the prior written consent of each Indemnified
Party (which consent shall not be unreasonably withheld or delayed), consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation, includes a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of such Indemnified Party, or does not provide
that any sums payable in connection with such settlement are paid in full by the
Indemnifying Party. The indemnity agreements contained in this Article III shall
not apply to amounts paid in settlement of any loss, claim, damage, liability or
action if such settlement is effected without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.
The indemnification set forth in this Article III shall be in addition to any
other indemnification rights or agreements that an Indemnified Party may have.

Section 3.4 Contribution. If the indemnification provided for in this Article
III is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party with respect to any claim, loss, damage, liability or action
referred to therein, then, subject to the limitations contained in Article III,
the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result

 

10



--------------------------------------------------------------------------------

of such claim, loss, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and the Indemnified Party on the other in connection with the actions that
resulted in such claims, loss, damage, liability or action, as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party
and of the Indemnified Party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact related to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 3.4 were based
solely upon the number of entities from whom contribution was requested or by
any other method of allocation which does not take account of the equitable
considerations referred to above in this Section 3.4. In no event shall any
Holder’s contribution obligation under this Section 3.4 exceed the amount by
which the net proceeds actually received by such Holder from the sale of
Registrable Securities included in such registration exceeds the amount of any
other losses, expenses, settlements, damages, claims and liabilities that such
Holder has been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission or violation. Each Holder’s obligation
to contribute pursuant to this Section 3.4 is several in the proportion that the
proceeds of the offering received by such Holder bears to the total proceeds of
the offering received by all such Holders and not joint. No Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.

Section 3.5 Survival. The indemnities provided in this Article III shall survive
the transfer of any Registrable Securities by such Holder.

ARTICLE IV

TRANSFER AND TERMINATION OF REGISTRATION RIGHTS

Section 4.1 Transfer of Registration Rights. The rights to cause the Company to
register securities granted to a Holder under this Agreement may be assigned to
(i) an Affiliate of such Holder or (ii) any transferee that acquires at least
50% of the Registrable Securities; provided, however, that (a) such transfer may
otherwise be effected in accordance with applicable securities laws, (b) written
notice of such assignment is given to the Company, and (c) such transferee
agrees in writing to be bound by, and subject to, this Agreement as a “Holder”
pursuant to a written instrument in form and substance reasonably acceptable to
the Company.

Section 4.2 Termination of Registration Rights. The rights of any particular
Holder to cause the Company to register securities under Article I shall
terminate with respect to such Holder upon the date upon which such Holder no
longer holds any Registrable Securities.

ARTICLE V

MISCELLANEOUS

.

Section 5.1 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
will become effective when one or more counterparts have been signed by a party
and delivered to the other parties. Copies of executed counterparts transmitted
by telecopy, telefax or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 5.1,
provided that receipt of copies of such counterparts is confirmed.

 

11



--------------------------------------------------------------------------------

Section 5.2 Governing Law; Waiver of Jury Trial.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the state of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the state of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the state of Delaware.

(b) Any dispute relating hereto shall be heard first in the Delaware Court of
Chancery, and, if applicable, in any state or federal court located in of
Delaware in which appeal from the Court of Chancery may validly be taken under
the laws of the State of Delaware (each a “Chosen Court” and collectively, the
“Chosen Courts”), and the parties agree to the exclusive jurisdiction and venue
of the Chosen Courts. Such Persons further agree that any proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby or by any matters
related to the foregoing (the “Applicable Matters”) shall be brought exclusively
in a Chosen Court, and that any proceeding arising out of this Agreement or any
other Applicable Matter shall be deemed to have arisen from a transaction of
business in the state of Delaware, and each of the foregoing Persons hereby
irrevocably consents to the jurisdiction of such Chosen Courts in any such
proceeding and irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that such Person may now or hereafter have to
the laying of the venue of any such suit, action or proceeding in any such
Chosen Court or that any such proceeding brought in any such Chosen Court has
been brought in an inconvenient forum.

(c) Such Persons further covenant not to bring a proceeding with respect to the
Applicable Matters (or that could affect any Applicable Matter) other than in
such Chosen Court and not to challenge or enforce in another jurisdiction a
judgment of such Chosen Court.

(d) Process in any such proceeding may be served on any Person with respect to
such Applicable Matters anywhere in the world, whether within or without the
jurisdiction of any such Chosen Court. Without limiting the foregoing, each such
Person agrees that service of process on such party as provided in Section 5.5
shall be deemed effective service of process on such Person.

(e) Waiver of Jury Trial. EACH PARTY HERETO, FOR ITSELF AND ITS AFFILIATES,
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

 

12



--------------------------------------------------------------------------------

Section 5.3 Entire Agreement; No Third Party Beneficiary. This Agreement and the
Related Agreements (as defined in the Stock Purchase Agreement) contain the
entire agreement by and among the parties with respect to the subject matter
hereof and all prior negotiations, writings and understandings relating to the
subject matter of this Agreement. Except as provided in Article III, this
Agreement is not intended to confer upon any Person not a party hereto (or their
successors and permitted assigns) any rights or remedies hereunder.

Section 5.4 Expenses. Except as provided in Section 2.2, all fees, costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including accounting and legal fees shall be paid by the
party incurring such expenses.

Section 5.5 Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made as follows: (a) if sent by registered or certified mail in the
United States return receipt requested, upon receipt; (b) if sent by nationally
recognized overnight air courier, one (1) business day after mailing; (c) if
sent by e-mail transmission, with a copy sent on the same day in the manner
provided in Section 5.5(a) or (b), when transmitted and receipt is confirmed;
and (d) if otherwise actually personally delivered, when delivered, provided,
that such notices, requests, demands and other communications are delivered to
the address set forth below, or to such other address as any party shall provide
by like notice to the other Parties to this Agreement:

If to the Company, to:

Eventbrite, Inc.

155 5th Street, 7th Floor

San Francisco, California 94103

Attention: Legal

Email: *****

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention: Kathleen M. Wells

Email: kathleen.wells@lw.com

If to the Investor, to:

Francisco Partners

1114 Avenue of the Americas | 15th Floor

New York, NY 10036

Attention: Lee Rubenstein

E-mail: *****

 

13



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

Bank of America Tower

New York, NY 10036

Attention: Daniel Fisher

Email: dfisher@akingump.com

Section 5.6 Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Except as provided in Section 4.1, no assignment of this
Agreement or of any rights or obligations hereunder may be made by any party
hereto without the prior written consent of the other parties hereto. Any
purported assignment or delegation in violation of this Agreement shall be null
and void ab initio.

Section 5.7 Headings. The Section, Article and other headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

Section 5.8 Amendments and Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the Company
and the Holders of a majority of the Registrable Securities outstanding at the
time of such amendment. Any party hereto may, only by an instrument in writing,
waive compliance by any other party or parties hereto with any term or provision
hereof on the part of such other party or parties hereto to be performed or
complied with. No failure or delay of any party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor will any single or
partial exercise of any right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The waiver by any party
hereto of a breach of any term or provision hereof shall not be construed as a
waiver of any subsequent breach. The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have hereunder.

Section 5.9 Interpretation; Absence of Presumption.

(a) For the purposes hereof: (i) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires; (ii) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section and paragraph references are to the
Sections and paragraphs in this Agreement unless otherwise specified; (iii) the
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation,” unless the context otherwise requires or
unless otherwise specified; and (iv) the word “or” shall not be exclusive.

 

14



--------------------------------------------------------------------------------

(b) With regard to each and every term and condition of this Agreement, the
parties hereto understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and if at any time the parties hereto desire
or are required to interpret or construe any such term or condition, no
consideration will be given to the issue of which party hereto actually
prepared, drafted or requested any term or condition of this Agreement.

Section 5.10 Severability. Any provision hereof that is held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
shall be ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof,
provided, however, that the parties will attempt in good faith to reform this
Agreement in a manner consistent with the intent of any such ineffective
provision for the purpose of carrying out such intent.

(The next page is the signature page)

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

EVENTBRITE, INC. By:  

                 

  Name:   Title:

[Signature Page to Eventbrite Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

FP EB AGGREGATOR, L.P. By: Francisco Partners GP V, L.P. Its: General Partner
By: Francisco Partners GP V Management, LLC Its: General Partner By:  

                 

Name: Title:

[Signature Page to Eventbrite Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

1. The following capitalized terms have the meanings indicated:

“Affiliate” of any Person means any Person, directly or indirectly, controlling,
controlled by or under common control with such Person.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

“Class A Common Stock” means the Company’s Class A Common Stock, par value
$0.00001 per share.

“Commission” means the Securities and Exchange Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect from time to time.

“Holder” means (a) any Investor holding Registrable Securities and (b) any
Permitted Transferee to which the rights under this Agreement have been
transferred in accordance with Section 4.1.

“Permitted Transferee” has the meaning given to such term in the Stock Purchase
Agreement.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
legal entity, or any government or governmental agency or authority.

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a Registration Statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such Registration
Statement.

“Registration Expenses” means (a) all expenses incurred by the Company in
complying with Article I, including, without limitation, all registration,
qualification, listing and filing fees, printing expenses, escrow fees, fees and
disbursements of counsel for the Company, blue sky fees and expenses, and the
expense of any special audits incident to or required by any such registration;
and (b) the reasonable and documented fees and expenses of one counsel to all of
the Holders; provided, however, that, in the case of this clause (b), such fees
and expenses shall not exceed $40,000 with respect to any particular
registration pursuant to Article I.

“Registration Statement” means a registration statement of the Company filed
with or to be filed with the Commission under the Securities Act and other
applicable law, including an Automatic Shelf Registration Statement, and, as
applicable, any prospectus included therein, and any amendments and supplements
to such registration statement or prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

A-1



--------------------------------------------------------------------------------

“Registrable Securities” means (a) any shares of Class A Common Stock issued
pursuant to the Stock Purchase Agreement and (b) any Class A Common Stock or
other securities actually issued in respect of the securities described in
clause (a) above or this clause (b) upon any stock split, stock dividend,
recapitalization, reclassification, merger, consolidation or similar event;
provided, however, that the securities described in clauses (a) and (b) above
shall only be treated as Registrable Securities until the earliest of: (i) the
date on which such security has been registered under the Securities Act and
disposed of in accordance with an effective Registration Statement relating
thereto; (ii) the date on which such security has been sold pursuant to Rule 144
and the security is no longer a Restricted Security; (iii) the date on which all
Registrable Securities owned by the Holder thereof may be resold without volume
or other restrictions during a three-month period pursuant to Rule 144; or
(iv) the date on which such security is transferred in a transaction pursuant to
which the registration rights are not also assigned in accordance with
Section 4.1.

“Restricted Securities” means any Class A Common Stock required to bear the
legend set forth in Section 4(a) of the Stock Purchase Agreement.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.

“Rule 405” means Rule 405 promulgated under the Securities Act and any successor
provision.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder or any similar federal statute and the rules
and regulations of the Commission thereunder, all as the same shall be in effect
at the time.

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders.

“Shelf Registration” means the Resale Shelf Registration or a Subsequent Shelf
Registration, as applicable.

“Shelf Registration Statement” means the Resale Shelf Registration Statement or
a Subsequent Shelf Registration Statement, as applicable.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

 

A-2



--------------------------------------------------------------------------------

2. The following terms are defined in the Sections of the Agreement indicated:

INDEX OF TERMS

 

Term

   Section  

Agreement

     Preamble  

Applicable Matters

     Section 5.2(b)  

Chosen Court

     Section 5.2(b)  

Company

     Preamble  

Company Indemnified Parties

     Section 3.1  

Company Take-Down

     Section 2.6(a)  

Effectiveness Period

     Section 1.2  

Holder

     Section 4.1  

Holder Indemnified Parties

     Section 3.2  

Indemnified Party

     Section 3.3  

Indemnifying Party

     Section 3.3  

Investor

     Preamble  

Maximum Offering Size

     Section 2.6(d)  

Piggyback Notice

     Section 2.6(a)  

Piggyback Offering

     Section 2.6(a)  

Piggyback Request

     Section 2.6(c)  

Resale Shelf Registration

     Section 1.1  

Resale Shelf Registration Statement

     Section 1.1  

Stock Purchase Agreement

     Preamble  

Subsequent Holder Notice

     Section 1.5  

Subsequent Shelf Registration

     Section 1.3  

 

A-3